EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jacqueline DiRamio on 02/02/2022.
The application has been amended as follows: 

Claims 1-5, 7-16, 19, 21, and 22 
Claims 1-5, 7-16, 19, 21, and 22 are canceled by examiner amendment.

Reasons for Allowance
Claims 17, 18, and 23-29 are allowable. 
The prior art of record fails to teach or adequately suggest a roofing system with the combination of characteristics specified in the independent claim.  Of particular note are the requirement no sealant lines on the front surface of the upper layer, one sealant line on the back surface of the upper layer, one sealant line on the back surface of the backer strip, and a connection of the upper layer to the backer layer by mechanical indentations.  These indentations or clinches have been commonly used to join metal layers but are not prevalent in the shingle arts.   There is no cogent reasoning that is unequivocally 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
he prior art included on the attached PTO-892 is made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633